October 18, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                             MARY E. HALEY, Appellant

NO. 14-11-01051-CV                          V.

 HARRIS COUNTY, ON BEHALF OF ITSELF AND THE FOLLOWING COUNTY-
   WIDE TAXING AUTHORITIES, THE HARRIS COUNTY DEPARTMENT OF
  EDUCATION, THE PORT OF HOUSTON AUTHORITY OF HARRIS COUNTY,
 THE HARRIS COUNTY FLOOD CONTROL DISTRICT, THE HARRIS COUNTY
HOSPITAL DISTRICT, CITY OF HOUSTON, HOUSTON INDEPENDENT SCHOOL
   DISTRICT, AND HOUSTON COMMUNITY COLLEGE SYSTEM, Appellees
                  ________________________________

       This cause, an appeal from the judgment in favor of appellees, Harris County, on
behalf of itself and the following county-wide taxing authorities, The Harris County
Department of Education, The Port of Houston Authority of Harris County, The Harris
County Flood Control District, The Harris County Hospital District, City of Houston,
Houston Independent School District, and Houston Community College System, signed
November 21, 2011, was heard on the transcript of the record. We have inspected the
record and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

      We order appellant, Mary E. Haley, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.